DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are pending and examined on the merits.

Specification
The disclosure is objected to because of the following informalities: The Specification fails to recite any information regarding the claimed deposit.  
Appropriate correction is required.

Drawings
Figure 2 contains no information about the claimed variety. It appears incomplete.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims all directly or indirectly recite blank spaces where the accession number should be. Due to this lack of information, the metes and bounds of the claims cannot be determined. 

Deposit Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the seed and/or plant claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public. If a seed, or seed of the claimed plant is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
            (a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
            (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
            (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
            (d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
            (e) the deposit will be replaced if it should ever become unviable.
Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809 indicating that all 

Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims all require butterfly pea variety SXT BFP.   
The instant disclosure describes that germplasm was isolated from Philippines, Indonesia, and Thailand and that line purification was performed until a homogenous population exhibiting all the “desired traits” was identified and that that the plants were allowed to undergo selfing (Paragraph 42). They also go one to reference Figures 1-2. Figure 1 compares SXT BFP to other USDA accessions. SXT BFP appears to be small and produces little seed biomass. It is noted that not error or deviation of the data was reported. Figure 2 is blank regarding any characteristics of specific examples. Example 2 also prophetically contemplates the development of a QTL map for butterfly pea.  
These descriptions are insufficient, because there is no indication of how uniform the deposited variety is. The Federal Circuit has recently clarified the application of the The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  It is unclear how inbred/uniform the deposited variety is, so it remains unclear if a person skilled in the art would be able to distinguish the claimed variety from other butterfly pea plants.  
Given the limited description of the claimed variety, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.

Conclusion
	No claims are allowed.
The art (prior or current) regarding development of varieties of butterfly pea is sparse. Lakshan et al discuss phytochemical assessment of three butterfly pea varieties (Lakshan et al 2020 (Ceylon Journal of Science 49:2, p.195-201)). The Examiner was unable to find prior art assessing different varieties of butterfly pea. This underlines the importance of the need of adequate description of the instantly claimed variety such that there is assurance that the variety is distinguishable from wild or cultivated butterfly peas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663





Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a seed of plant variety SXT BFP, but the instant specification is silent about what starting materials and methods were used to produce plant variety SXT BFP. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used. Please further expound upon methodology in paragraph 42. 
b) Information pertaining to the public availability of the original lines should be set forth. Were they obtained from the wild or from public repositories?
c) The number of generations of selfing that occurred after the “homogeneous population” was obtained
d) Level of phenotypic heterogeneity in line SXT BFP. 

f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the applicant does not have or 
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136, and has a shortened statutory period for reply to this action of  THREE (3) MONTHS from the mailing date of this Office action.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew R. Keogh whose telephone number is (571)272-2960. The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Shubo (Joe) Zhou, can be reached on (571) 272-0724 respectively. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663